Case 3:21-cr-30013-SPM Document1 Filed 01/21/21 Pageiof2 Page ID#1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS ee 2021

CLERK, U.S. DISTRICT Cou
SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA, ) EAST ST. LOUIS OFFICE
)
Plaintiff, )
)
VS. ) No. A |- BCA SPFIM
)
TANARIO K. DARDEN, ) Title 18 United States Code
) Sections 922(g)(1) and 3147
Defendant. )
)
INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1

FELON IN POSSESSION OF A FIREARM

On or about October 14, 2020, in St. Clair County, Illinois, within the Southern District of

Illinois,
TANARIO K. DARDEN,
defendant herein, knowing he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year, namely: Unlawful Possession of Cannabis, Case No.
11CF001599, in the Twentieth Judicial Circuit, St. Clair County, Illinois, on May 15, 2012,
knowingly possessed a firearm, to wit: a Rock Island .45 caliber semi-automatic handgun, serial
number R1A2166793, and the firearm was in and affecting commerce, in violation of Title 18,
United States Code, Section 922(g)(1).
Forfeiture of Firearms Allegation

Upon conviction of the offense alleged in Count | of this Indictment,
Case 3:21-cr-30013-SPM Document1 Filed 01/21/21 Page 2of2 Page ID #2

TANARIO K. DARDEN,
shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title
28, United States Code, Section 2461(c), all firearms and ammunition involved in or used in any
knowing violation of the offenses described in Count | of this Indictment, including but not
limited, to the following: a Rock Island .45 caliber semi-automatic handgun, serial number
R1A2166793, any and all ammunition contained therein, three loaded pistol magazines, assorted
ammunition, and assorted controlled substances.

ADDITIONAL ALLEGATION
COMMITTING AN OFFENSE WHILE ON PRETRIAL RELEASE

 

The defendant, TANARIO Kk. DARDEN, was on pretrial release pursuant to an order of
the United States District Court in the Southern District of Illinois, dated October 31, 2019, in
Case No. 19-CF-30150-SMY, that notified said defendant of the potential effect and
consequences of committing an offense while on pretrial release. Thereafter, on or about October
14, 2020, the defendant committed the offenses set forth in Count 1 of this Indictment, all in

violation of Title 18, United States Code, Section 3147.

A TRUE BILL

 

ee

ALEXANDRIA M. BURNS
Assistant United States Attorney
Digitally signed by

CUI Risin scree
~ -06'00'

STEVEN D. WEINHOEFT

United States Attorney

 

 

ho
